Citation Nr: 1454555	
Decision Date: 12/11/14    Archive Date: 12/17/14

DOCKET NO.  10-13 589A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for diverticulosis and diverticulitis.

2.  Entitlement to service connection for left knee disability.

3.  Entitlement to service connection for right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1983 to May 1998.  This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The record before the Board consists of electronic files known as Virtual VA and the Veterans Benefits Management System.

In a statement received in September 2013, the Veteran indicated he wished to file a claim for "joint injuries."  He subsequently conveyed a VA Form 21-4142 in the same month, in which he mentioned severe headaches.  According to a June 2014 report of contact, the Veteran clarified his intent to claim service connection for headaches, as well as an increased rating for his right ankle sprain and bilateral elbow spurs.  The record does not show that these issues have been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these issues, and they are referred to the AOJ for appropriate action.  
	

REMAND

On April 28, 2011, the Veteran submitted a VA Form 9 in which he indicated that he wished to attend a hearing before a Veterans Law Judge at a local VA office (Travel Board hearing).  He has not yet been scheduled for his requested hearing.  As the RO schedules Travel Board hearings, a remand of this case is warranted to schedule the desired hearing in accordance with the Veteran's request.

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a Travel Board hearing in accordance with the docket number of his appeal.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

